Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to a communication filed on 01/20/21. Claims 1-20 are pending.

Response to Arguments
3.	Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on two of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims, 1-7, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20160363960) in view of Shimizu (20100271776) and Choi et al (US 20160183364).

Regarding claim 1, Park et al (US 20160363960) teach display device, comprising (Fig. 1): a display panel (110) (Fig. 1(110), flexible display panel 110); and a back cover (130) which supports the display panel (110) on a rear surface of the display panel (110)  (Fig. 3(130,110), [0063], the rear cover 130 is attached to the rear surface of the flexible display panel 110) and wherein a size of the back cover (130) is larger than a size of the display panel (110) (Fig. (110), the flexible display panel 110,  [0063], the rear cover 130 is attached to the rear surface of the flexible display panel 110, note that the size of the rear  cover 130 is the sum of the size of the display panel 110 and the size of  peripheral part (inactive area) (Fig. 1) surrounding the flexible display panel 110. Hence the size of the rear cover 130 is larger than the size of the flexible display panel 110).



Park et al do not specifically teach “wherein the length of a lower edge of the back is larger than a length of an upper edge of the back cover”.

Thus, it would have been obvious  to one or ordinary skill in the art before the effective filing date of this application to combine Park’s rear cover 130 (Fig. 3) with Park’s restriction member 700 (Fig 23) in a reversed direction, because such a modification is an obvious variation of  the same flexible display apparatus as illustrated with respect to Fig. 3 and Fig. 23 of Park et al.

Park et al do not teach a back cover …includes a plurality of openings.

Shimizu (20100271776) teaches the following:

The rear cover 30 is, for example, a metal sheet formed by drawing using a mold or the like. The rear cover 30 has desired concavo-convex shapes and an air outlet 30a 

Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of this application to combine Park’s rear cover 130 (Fig. 3) with Shimizu’s rear cover 30 having a plurality of openings, the use of which helps have a structure that reduces  a deterioration in image quality as taught by Shimizu.


While Park et al teach that the flexible display module 100 may be wound in a spiral form to be received in the frame module 300 via the first direction driving of the panel elevating module 400, or may be unwound from the frame module 300 so as to stand vertically upright  [0046].

Park et al do not teach a back cover .configured to provide flexibility to the back cover to be wound or unwound,   

Choi et al (US 20160183364) teach the following:

“rear surface portion included on a rear surface of the stretchable display, wherein the stretchable display and the rear surface portion are folded so that the device is used as a mobile phone, and wherein after being folded, the stretchable display is bent so as to be wound around the wrist of the user to be used as a watch” [0017].

Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of this application to combine Park’s rear cover 130 (Fig. 3) (as modified by Shimizu) with Choi’s foldable display and rear surface, the use of which helps achieve more flexible, more convenient, and more stretchable display systems as taught by Choi et al.

Regarding claim 12, Park et al  teach a rollable display device, comprising (Fig. 1): a flexible display panel (110) (Fig. 1(110), flexible display panel 110 ); a back cover (130) which supports the flexible display panel (110)  on one surface of the flexible display panel (110) (Fig. 3(130,110), [0063], the rear cover 130 is attached to the rear surface of the flexible display panel 110) and a roller unit  (200) which winds or unwinds the flexible display panel (110) and the back cover (130) in a column direction and is connected to a lower side of the back cover (see Fig. 3 including the sliding shaft 200 as configured with the rear cover 130 and display panel 110,  [0063], the rear cover 130 is attached to the rear surface of the flexible display panel 110 and connected to the sliding shaft 200. The rear cover 130 causes the flexible display panel 110 to be wound or unwound via the sliding of the sliding shaft 200), and wherein a size of the back cover (130) is larger than a size of the display panel (110) (Fig. (110), the flexible display panel 110,  [0063], the rear cover 130 is attached to the rear surface of the flexible display panel 110, note that the size of the rear  cover 130 is the sum of the size of the display panel 110 and the size of  peripheral part (inactive area) (Fig. 1) surrounding the flexible display panel 110. Hence the size of the rear cover 130 is larger than the size of the flexible display panel 110).

Park et al teach as shown in Fig. 23, that the curvature restriction member 700 may be attached to the rear surface of the rear cover 130, i.e. the panel support unit 131 and may be gradually increased in area from the bottom to the top of the rear cover 130. (That is, the curvature restriction member 700 may have a trapezoidal plan shape) [0179]. Not that it would be obvious for one of ordinary skill in the art to alternately reconfigure the restriction member 700 in a reversed direction from lower part (LP) to upper part (UP).

Park et al do not specifically teach “wherein the back cover includes a plurality of areas extending in a row direction and a length of a boundary between the plurality of areas is shorter as it closer to the upper side of the back cover”.

Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of this application to combine Park’s rear cover 130 (Fig. 3) with Park’s restriction member 700 (Fig 23) in a reversed direction, because such a modification is an obvious variation of the same flexible display apparatus as illustrated with respect to Fig. 3 and Fig. 23 of Park et al.

Park et al do not teach a back cover …includes a plurality of openings.
Shimizu (20100271776) teaches the following:

The rear cover 30 is, for example, a metal sheet formed by drawing using a mold or the like. The rear cover 30 has desired concavo-convex shapes and an air outlet 30a and air inlets 30b including a plurality of openings (for example, small round holes) for the escape of heat inside the cover [0028]. 

Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of this application to combine Park’s rear cover 130 (Fig. 3) with Shimuzu’s rear cover 30 having a plurality of openings, the use of which helps have a structure that reduces  a deterioration in image quality as taught by Shimizu.


While Park et al teach that the flexible display module 100 may be wound in a spiral form to be received in the frame module 300 via the first direction driving of the panel elevating module 400, or may be unwound from the frame module 300 so as to stand vertically upright  [0046].

Park et al do not teach a back cover .configured to provide flexibility to the back cover to be wound or unwound,   

Choi et al (US 20160183364) teach the following:

“rear surface portion included on a rear surface of the stretchable display, wherein the stretchable display and the rear surface portion are folded so that the 

Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of this application to combine Park’s rear cover 130 (Fig. 3) (as modified by Shimuzu) with Choi’s foldable display and rear surface, the use of which helps achieve more flexible, more convenient, and more stretchable display systems as taught by Choi et al.


Regarding claims 2 and 14, Park et al teach as shown in Fig. 23, that the curvature restriction member 700 may be attached to the rear surface of the rear cover 130, i.e. the panel support unit 131 and may be gradually increased in area from the bottom to the top of the rear cover 130. (That is, the curvature restriction member 700 may have a trapezoidal plan shape) [0179]. Note that it would be obvious for one of ordinary skill in the art to alternately reconfigure the restriction member 700 in a reversed direction from lower part (LP) to upper part (UP).

Park et al do not specifically teach a left edge and a right edge of the back cover are inclined with respect to the lower edge of the back cover and the closer to the upper edge from the lower edge of the back cover, the smaller a width between the left edge and the right edge of the back cover.

Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of this application to combine Park’s rear cover 130 (Fig. 3) with Park’s restriction member 700 (Fig 23) in a reversed direction (with a trapezoidal shape) because such a modification is an obvious variation of the same flexible display apparatus as illustrated with respect to Fig. 3 and Fig. 23 of Park et al.

Regarding claim 3, Park et al teach a planar shape of the back cover is a trapezoidal shape ([0179], the curvature restriction member 700 may have a trapezoidal plan shape).

Regarding claims 4-5, Park et al teach that the rear cover 130 causes the flexible panel 110 to be wound or unwound via the sliding of the sliding shaft 200, wherein the rear cover 130 also functions to limit the winding curvature of the flexible d panel 110 upon the winding of the flexible panel 110 [0063] such that the rear cover 130 may be attached to the rear surface of the flexible panel 110 using a panel attachment member [0064]. Park et al teach reduce the thickness W of the flexible display module 100 [103].  Note that it would have been obvious to one of ordinary skill in that to vary the thickness of the cover 130 and the display panel 110 in a desired amount, since it has been held to be within the general skill of a worker in the art to use the desired size/thickness as a matter of obvious engineering choice. In re Rose, 105 USPQ 237 (CCCPA 1955).



Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of this application to combine Park’s rear cover 130 (Fig. 3) causing the flexible display panel 110 to be wound or unwound with Park’s restriction member 700 (Fig 23) in a reversed direction, because such a modification is an obvious variation of the same flexible display apparatus as illustrated with respect to Fig. 3 and Fig. 23 of Park et al.

Regarding claim 6, Park et al teach a left guide unit and a right guide unit disposed at the left edge and the right edge of the back cover, respectively, wherein lower surfaces of the left guide unit and the right guide unit are disposed on the same plane as the rear surface of the back cover (Fig. 4 (312, 322), [0074], the first sliding guide  member 312 guides the sliding of the sliding shaft 200, [0076], a second sliding guide member (second guide member) 322, (Fig. 3(130,110), (Fig. 3 (130), [0063], the rear cover 130 is attached to the rear surface of the flexible display panel 110).



It would have been obvious to one of ordinary skill in that to vary the thickness of the first sliding guide member 312, the second sliding guide member 322, the cover 130 and the display panel 110 in a desired amount, since it has been held to be within the general skill of a worker in the art to use the desired size/thickness as a matter of obvious engineering choice. In re Rose, 105 USPQ 237 (CCCPA 1955).

Regarding claim 18, Park et al teach : a left guide unit and a right guide unit which are disposed to enclose the left edge and the right edge of the back cover, respectively, wherein the left guide unit and the right guide unit protrude from the one surface of the back cover which is opposite to the flexible display panel (Fig. 4 (312, 322), [0074], the first sliding guide member 312 guides the sliding of the sliding shaft 200, [0076], a second sliding guide member (second guide member) 322, (Fig. 3(130,110), (Fig. 3 (130), [0063], the rear cover 130 is attached to the rear surface of the flexible display panel 110).

Park et al do not specifically teach a thickness of each of the left guide unit and the right guide unit is larger than a sum of the thickness of the flexible display panel and the thickness of the back cover.

.


Allowable Subject Matter
6.	Claims 8-11, 13, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, the prior art does not teach “wherein a left edge and a right edge of the back cover are disposed to be vertical to the lower edge of the back cover and a planar shape of the back cover is a step shape”.

Regarding claim 13, the prior art does not teach “wherein the length of a left edge and a right edge of the plurality of areas corresponds to a length of the back cover which is wound around the roller unit one time and a width of the plurality of areas for the column direction is longer as it closer to the upper side of the back cover”.

Regarding claim 15, the prior art does not teach “wherein a left edge and a right edge of the plurality of areas are disposed to be vertical to the lower edge, widths between the left edge and the right edge in each of the plurality of areas are different, and a planar shape of the back cover is a step shape”.

Regarding claim 17, the prior art does not teach “wherein the left edge and the right edge of the back cover are bent toward one side of the back cover which is opposite to the flexible display panel to be in contact with one surface of the back cover and an uppermost portion of a leftmost portion and a rightmost portion of the back cover protrudes more than the flexible display panel.”

Regarding claim 19, the prior art does not teach “wherein the back cover further includes: a winding area which is wound or unwound around the roller unit; and an unwinding area which is a remaining area excluding the winding area, and a width between a left edge and a right edge at an uppermost end of the winding area is smaller than a width of a left edge and a right edge at a lowermost end of the winding areal”.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	April 13, 2021